Citation Nr: 1308370	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-02 388	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bursitis of the bilateral shoulders.

2.  Entitlement to service connection for arthritis of the bilateral knees.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel





INTRODUCTION

The Veteran served on active duty from February 1993 to February 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which, in pertinent part, denied service connection for bursitis of the shoulders and arthritis of the knees.  After the decision was entered, the case was transferred to the jurisdiction of the RO in Atlanta, Georgia.

In his January 2010 substantive appeal, the Veteran requested a hearing before a Member of the Board, sitting at the RO (a so-called Travel Board hearing).  He later withdrew the request by correspondence received in September 2011.  See 38 C.F.R. § 20.704(e).

In February 2012, the Board remanded the case to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After taking further action, the AMC confirmed and continued the prior denials and returned the case to the Board.

For the reasons set forth below, this appeal is again being REMANDED to the RO, via the AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

When this case was remanded in February 2012, the Board requested, among other things, that the RO forward the Veteran's entire claims file to the examiner who had previously performed a VA joints examination in January 2009.  The examiner was to review the claims file, clearly identify all disabilities of the knees and shoulders, and offer an opinion, with respect to each such disability, as to whether it was at least as likely as not (i.e., whether it was 50 percent or more probable) that the disability was incurred in or aggravated by the Veteran's military service.  In so doing, the examiner was to comment on a May 1993 service treatment record, reflecting that the Veteran had been treated in service for complaints of left knee pain.  The examiner was to also consider the Veteran's contentions to the effect that he had experienced symptoms in service, and that he had also experienced symptoms after service but had just "dealt with" the symptoms (i.e., had not sought treatment for the symptoms) due to lack of insurance.

Unfortunately, the evidence of record does not reflect that the development sought has been fully completed.  The evidence shows that the claims file was returned to the January 2009 VA examiner, as requested in the remand.  In a February 2012 supplemental report, the examiner opined that it was "less likely than not" (i.e., less than 50 percent probable) that the claimed conditions were incurred in or caused by service.  However, in so doing, the examiner relied on an erroneous interpretation of a handwritten notation in the cited May 1993 service treatment record, construing the note to reflect a report of past trauma to the left knee in 1972.  (What the handwritten notation actually reflects is that the Veteran had had no trauma "in [the] past 72 [hours].")  In addition, the examiner did not appear to give any weight to the Veteran's statements to the effect that he had had problems with the affected joints since at least 1996, during his tour in Bosnia.  In that regard, the examiner stated only that she had reviewed the claims file and was unable to find any "evidence" (i.e., recorded documentation) of a problem with the Veteran's right knee or shoulders during service.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given the Court's holdings on the matter, and the fact that the development sought in this case has not been fully completed, the Board has no choice but to return this case to the agency of original jurisdiction.  A remand is required.  38 C.F.R. § 19.9 (2012).

For the reasons stated, this case is REMANDED for the following actions:

1.  Arrange to have the Veteran's claims file forwarded to a physician or physician's assistant, with experience in orthopedics, for purposes of obtaining a new opinion with respect to the etiology of the Veteran's bilateral knee and shoulder disabilities.

After reviewing the claims file, the examiner should offer an opinion, with respect to each identified disability of the Veteran's shoulders and knees, and consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the disability is etiologically related to the Veteran's military service.

In so doing, the examiner should comment on the Veteran's documented medical history, including the May 1993 service treatment record reflecting the Veteran's in-service complaints of left knee pain, objective findings of tenderness and pain with compression with the patella, and a diagnostic assessment of RPPS (retropatellar pain syndrome).  The examiner should also consider, and accept as credible, the Veteran's belief that he has had problems with the affected joints since at least 1996, during his tour in Bosnia, and that he experienced symptoms after service but had just "dealt with" the symptoms (i.e., had not sought treatment for the symptoms) due to lack of insurance.  The examiner should assess the likelihood that any current pathology/disease process of the shoulders and knees is consistent with an individual who has had problems with his shoulders and knees since service.  

If the examiner determines that an examination of the Veteran is necessary in order to provide the requested opinions, arrangements should be made to schedule the Veteran for another examination for purposes of obtaining the necessary information.

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

A complete rationale for all opinions must be provided.

2.  Thereafter, the issues on appeal should again be reviewed.  If any benefit sought remains denied, furnish a SSOC to the Veteran and his representative, and afford them an opportunity to respond.

Thereafter, the claims file should be returned to the Board, if otherwise in order.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

      (CONTINUED ON NEXT PAGE)







This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2012).


